﻿41.	On behalf of the delegation of the Yemen Arab Republic and on my own behalf, I wish to express our gratification at the confidence that has been shown in Mr. Salim by the General Assembly in electing him unanimously to preside over the thirty-fourth session of the General Assembly. His election is further evidence that this Assembly fully recognizes his political competence and his experience as a diplomat, which will guarantee the success of this session. He may be assured that my delegation will fully co-operate with him in the carrying out of his great responsibilities, so that we shall be able to achieve our common goals of finding acceptable solutions to the problems before the present session.
42.	My delegation wishes to express its admiration of Mr. Lievano, the head of the delegation of Colombia, for the extraordinary skill with which he presided over the last session of the Assembly.
43.	We are very happy to express our appreciation to the Secretary-General, Mr. Kurt Waldheim, for the efforts he has made and the devotion he has shown in the service of the cause of strengthening peace and stability in the world. We particularly appreciate the role he has played and the initiatives he has taken for the establishment of a just and lasting peace in the Middle East based on the reaffirmation of the national rights of the Palestinian people.
44.	My delegation warmly welcomes the admission of Saint Lucia to our Organization. We are convinced that the admission of that newly independent State will further strengthen the effectiveness of the United Nations in all its efforts to encourage justice, peace and progress.
45.	The yearly sessions of the General Assembly prove to us the continuity of the struggle against war and the factors of under-development and oppression. They reflect man's innate attachment to peace, freedom, and progress. We feel that this session of the General Assembly, too, will enable us to assess the work being done by the United Nations—with its successes and its failures—since its creation at the end of the Second World War.
46.	The Charter of the United Nations reflects the desire of the peoples of the world to see peace and progress reign in the world. Thus, we are convinced that the General Assembly must go beyond the stage of discussion in accordance with the parliamentary procedure governing the items before it and adopt an attitude based on positive and constructive criticism and the commitment of all Member States to implement the resolutions and recommendations of the General Assembly and the Security Council. Only thus shall we be able to strengthen the role and the effectiveness of the Organization as an instrument for peace, save mankind from the horrors of war and destruction, and ensure the triumph of the purposes and principles of the Charter.
47.	The existence of the United Nations is a unique experience in the world of today, because, to the extent that its existence has contributed to preventing the tragedy of a third world war, it has undoubtedly created in the minds of all peoples the conviction that the United Nations is the natural and most appropriate framework for the structuring of international relations on democratic bases, with a view to enshrining the principle of coexistence and co-operation in a better world, where prosperity and stability will prevail, a world freed from the state of under-development inherited from the colonial era. So we believe that continued assistance to national liberation movements must be at the forefront of the efforts that the United Nations must deploy in order to achieve the purposes of the Charter.
48.	The United Nations has before it one basic subject which has been of concern to the international community for 32 years—namely, the cause of the Arab people of Palestine, who have continued to experience an unprecedented tragedy because of the Zionist conspiracy with imperialist circles to expel them from their homeland and occupy their lands. The Arab people of Palestine submit their cause again today to this international gathering, confident of the justice of that cause and convinced that the United Nations as an organization embodying international legitimacy is the international forum that can best examine all the aspects of the problem with the participation of the PLO, the only legitimate representative of the embattled Arab people of Palestine, on a footing of equality with the other parties concerned. In that way, a just and lasting peace must be achieved, and it must include the following elements: first, the complete withdrawal of the Israeli forces of aggression from all the occupied Arab territories, and above all from Jerusalem; secondly, the guaranteeing of the legitimate national rights of the Palestinian people to self-determination, sovereignty and national independence on the territory of Palestine, under the leadership of the PLO, the only representative of that people; thirdly, the cessation of the establishment of Israeli settlements in the occupied Arab territories and in Jerusalem, since those settlements are an obstacle to a just peace and violate international law and the United Nations Charter, as well as the many relevant United Nations resolutions; and, fourthly, the dismantling of all the Israeli settlements that have been established in the occupied Arab territories, and the cessation of archaeological excavations and of construction designed to change the cultural, religious and demographic features of the occupied Arab territories.
49.	The international community unanimously recognizes that a just and lasting peace cannot be achieved if it does not include the basic elements that we have just set forth. But the Zionist entity, which professes to want peace, arrogantly and obstinately opposes this unanimous will of the international community and continues its aggression and its occupation of Palestine and other independent and sovereign Arab countries neighbouring Palestine. Moreover, the decision taken on 16 September last by the Council of Ministers of Israel, under which Israelis will be allowed to acquire Arab lands and property on the West Bank and in Jerusalem, again confirms Israel's determination to pursue its policy of Occupation and aggression and to undermine the chances for a just and lasting peace in the area.
50.	The bombings, the air raids, the land and sea attacks by the Zionist enemy against southern Lebanon and the Palestinian refugee camps are further proof that Israel is challenging the international community and intends to pursue its aggression and terrorism in order to perpetuate its occupation of Palestine and neighbouring Arab territories and its conspiracy against the independence and sovereignty of the Arab nation.
51.	Israel, born of aggression and terrorism, has opposed every sincere effort to establish a just and lasting peace, based on the recognition of the legitimate rights of the Palestinian people to return to their homeland and to set up an independent State in Palestine, a peace guaranteeing the total and unconditional withdrawal of the Israeli forces of aggression from the occupied Arab territories and the city of Jerusalem.
52.	The separate peace treaty that resulted from the Camp David agreements signed by the Egyptian regime and the Zionist enemy has encouraged Israel to pursue its expansionist policy of settlement and has strengthened its hold on the occupied territories, by means of every method of terrorism and repression. Israel's repeated acts of aggression against the civilian population in southern Lebanon and the Palestinian refugee camps, since the signature of the Camp David agreements, prove to international public opinion how incompatible those agreements are with the sincere international efforts to establish a just and lasting peace in the Middle East. They confirm the connexion between the separate peace treaty and the plans to annex southern Lebanon and liquidate Palestinian resistance, thereby enabling the aggressive Zionist authorities to put into effect their expansionist policy, to the detriment of the Arab territories and Palestinian Arab rights.
53.	The resolutions of the Ninth Arab Summit Conference,  held in Baghdad in November 1978, and of the Tenth Islamic Conference of Foreign Ministers, held in Fez in May, as well as the Final Declaration of the Sixth Conference of Heads of State or Government of Non-Aligned Countries, held in Havana in September, unanimously condemned the Camp David agreements because they deny Arab rights, and particularly the right of the Palestinian people to self-determination and the establishment of a State on their national land. That condemnation is a clear and resounding reply to the manoeuvres and misleading campaigns engaged in by Zionism and its new allies to legitimize these unacceptable agreements.
54.	The delegation of my country wishes to warn the Assembly that Israel's policy, based on expansionist settlements, and the annexation of territories by force and terrorism will lead our region to the brink of total war, the consequences of which will not be limited to the Middle East but will inevitably engulf the Mediterranean basin, thus posing a grave threat to international peace and security. Our warning is based on our understanding of the responsibility that the United Nations has in the maintenance of peace and security, and particularly the responsibility of the Security Council, which must fulfil its task of establishing peace by taking strict measures against Israel to oblige it to bow to the will of the international community, in conformity with the provisions of Chapter VII of the Charter and in the implementation of the relevant resolutions of the United Nations.
55.	The maintenance of colonialist regimes in southern Africa is a blemish on the human conscience. The policy of apartheid practised by the Government of South Africa is one of the most hateful aspects of persecution and exploitation; it is contrary to the principles on which the United Nations is based.
56.	The occupation of Namibia by the racist South African regime and the maintenance of the illegal racist regime in Rhodesia are other elements in the struggle between the imperialist forces and the national forces struggling for their freedom and their right to self- determination, and to shape their future in conformity with their free will.
57.	Just as my delegation, last year, welcomed the initiative of the five Western countries towards a just settlement of the problem of the occupation of Namibia by South Africa, we now fear that that initiative will fail because of the colonialist and racist attitude of the Pretoria authorities, who refuse to respond to the efforts of the United Nations to ensure Namibia's attainment of independence and territorial integrity.
58.	It has therefore become all the more imperative that we adopt binding sanctions against the Pretoria regime in accordance with the terms of Chapter VII of the Charter. My delegation would appeal to all Western States that still have contacts with the racist Government of South Africa to implement the resolution on sanctions and thus help the United Nations in its efforts to grant the Namibian people the right to self- determination, national independence and territorial integrity under the leadership of SWAPO the sole legitimate representative of the people. This would be in accordance with General Assembly resolution 1514 (XV), the Declaration on the Granting of Independence to Colonial Countries and Peoples.
59.	On the question of Rhodesia, my delegation welcomes the Rhodesia Constitutional Conference, convened in London by the United Kingdom Government and attended by all the parties concerned in accordance with the agreement reached at the Meeting of Heads of Government of Commonwealth Countries, held in Lusaka. My delegation reiterates its support for the legitimate claims of the Patriotic Front of Zimbabwe that the white minority racist regime be ended and that a new constitution be drafted providing for free and democratic elections and guaranteeing the rights of the indigenous majority of the population.
60.	We wish here to reaffirm that for such efforts to succeed the following elements must be taken into account: first, recognition of the Zimbabwe Patriotic Front as the sole legitimate representative of Rhodesia, and of its programme for the independence of the Territory; and secondly, the organization of free and fair elections on the basis of the new constitution guaranteeing majority government. This will defeat any attempt to maintain domination by the white minority based on a spurious internal settlement rejected by the Zimbabwe people and its leadership, represented by the Patriotic Front.
61.	As a member of the Ad Hoc Committee on the Indian Ocean entrusted with its preservation as a zone of peace, my country wishes to reaffirm its opposition to any military presence or to the signing of any pact in the area of the Indian Ocean and its natural prolongations like the Red Sea. At the last meeting of that Committee in March, in which the littoral and hinterland countries of the Indian Ocean participated, we reiterated the need to keep the Indian Ocean and the Red Sea free of all foreign military bases. My country advocated cooperation by all members of the Ad Hoc Committee on the Indian Ocean in drafting a convention by which the signatories would commit themselves fully to respect and implement General Assembly resolution 2832 (XXVI) containing the Declaration of the Indian Ocean as a Zone of Peace.
62.	In many international forums, and most recently at the Sixth Conference of non-aligned countries at Havana, my country has defined its position on the question of Cyprus. We fully support the initiative taken by the Secretary-General, Mr. Waldheim, embodied in the 10 points he suggested.  We stand by the United Nations in its efforts to promote a dialogue between the Greek Cypriot and Turkish Cypriot communities aimed at a solution to the problem that would put an end to the suffering of the friendly Cypriot people within a framework of the unity, independence, sovereignty, territorial integrity and non-alignment of the island of Cyprus. Such a solution would guarantee in full equality the political, civil and religious rights of the two communities constituting the people of Cyprus.
63.	With regard to the Korean question, my delegation reiterates its firm position that the Korean people must be entirely free to unite North and South Korea without any foreign interference or pressure, in accordance with the three principles set forth in the joint Declaration of the two parties of 4 July 1972,  namely independence, peaceful reunification and great national unity.
64.	The arms race and the stockpiling of conventional and nuclear weapons, their development and production, continue to threaten international peace and security all over the world. It is an important factor contributing to increased tension in international relations. Disarmament has become a matter to which the international community, represented by the United Nations, attaches the greatest importance. Consequently, specific and serious measures must be adopted in order to achieve that aim, ensure general and complete disarmament, and divert the manpower and funds spent on armaments, their stockpiling, development and manufacture, to solving the economic crises besetting the world, and more particularly the developing countries. My country welcomed the signing of the agreement between the Soviet Union and the United States of America reached as a result of the second round of Strategic Arms Limitation Talks [SALT].  We consider it to be a first step, to be followed by other more positive steps that would lead to disarmament and spare mankind the risk of a third world war and of a nuclear confrontation which would destroy all man's great achievements in the field of culture, civilization and construction. That is why we renew our sincere appeal to the great Powers, particularly the super-Powers, to place the enormous resources being devoted to arms and instruments of destruction at the service of the peoples, particularly those of the developing countries, in order to help them raise their standards of living and thus strengthen the chances of peace and security in the world.
65.	We have, since its first session, followed very closely the discussions in the Third United Nations Conference on the Law of the Sea and participated in the work of its resumed eighth session, held in New York from 19 July to 24 August 1979. We also took part in the meetings held by the negotiating groups 6 and 7—set up by the Second Committee, We wish, in this connexion, to make the following comments. First, the resumed eighth session of the Conference, despite the difficulties that had accumulated from previous sessions, did chalk up certain successes with regard to the rewording of the composite text and formalizing it to ensure its adoption as the final text of the Convention. Secondly, the Arab delegations, in the course of the sixth session, held in New York, submitted a proposal that the continental shelf be limited to 200 nautical miles. Our delegation and the Arab group were disappointed that the proposal was not included in the revised composite text. Thirdly, the shabby attempt by some delegations to cast doubt on the legal claim of liberation movements to sign and ratify the convention is contrary to the tenets of international law reaffirming the sovereign rights of non-independent territories over their natural resources. This principle has been endorsed by the United Nations in its resolutions on the subject, particularly the resolution on the right of peoples to permanent sovereignty over their natural resources.
66.	The present state of international economic relations is a reflection of the unhealthy economic structure. This has had negative repercussions on the rates of economic growth in the developing countries. It has led to a constant widening of the gap between the developing and the developed countries. This situation has had repercussions also on the negotiations for the restructuring of international economic relations on the bases of equality and justice. Our delegation wishes to state again that the industrialized countries that continue to export the problems of inflation and unemployment to the developing countries must exercise maximum control over those problems and must be receptive to the sincere appeal for co-operation made by the developing countries, particularly the constructive proposals they submitted during the fifth session of UNC- TAD for the establishment of a new international economic order on the bases of justice and equality.
67.	In regard to the invitation extended to the General Assembly to hold a special session in 1980 on the question of international development and then to declare the beginning of the third development decade, my country believes that there must be intense and sincere efforts by Member States, and particularly by the developed countries, to achieve the aims of a third development decade. In that respect, we would point out that the Committee of the Whole Established under General Assembly Resolution 32/174 has not yet made any significant progress because of the negative attitude of some industrialized countries. In our opinion, that is an obstacle to the efforts to declare the year 1980 the beginning of the third development decade; it will ensure that there will be no end to the stifling economic crisis from which the international community is suffering.
68.	We have noted with some satisfaction that there is a consensus on the fact that the new international development strategy must form a common framework for all the national efforts made by the developing and the developed countries and must serve as a field for international co-operation. In our opinion, the new strategy should include the elements contained in General Assembly resolution 33/193. In particular, stress must be placed on the methods for the economic restructuring of the developing countries, in conformity with the principles of the new international economic order. The new strategy must also be designed to achieve the aims of that new order.
69.	We wish to state the following once again. First, economic relations must be reorganized on the bases of justice and equality. Secondly, the developing countries must be given the opportunity to participate effectively in the drafting and application of resolutions concerning development and financial and technical co-operation. Thirdly, there must be respect for the principle of the right of States to exercise complete control over their natural resources. Fourthly, there must be a reaffirmation of the principle of collective participation and of the promotion of the role of women and youth in the process of local and regional development. Fifthly, the price of manufactured products exported by the developed countries must be stabilized, and some equality must be established in trade relations, through the abolition of protectionist policies. Sixthly, a study must be made of practical methods for settling the debt problem of the developing countries. Seventhly, the international monetary situation must be corrected through a review of the special agreements, special drawing rights, and so forth.
70.	My delegation believes that the use by the developing countries of their resources, and co-operation among them, must form the basis of the establishment of a new international economic order, to complement co-operation with the developed countries. The least developed countries must have priority in the assistance to developing countries, through the drawing up of a plan of action and practical measures to, improve the economy of those countries and help them to develop their own resources. Thus they will be assured of at least a minimum standard of living and of assistance in overcoming the problems of inflation and mounting prices.
71.	Before concluding this statement, I wish to draw attention to what the political leadership in my country has been doing to ensure stability and guarantee a free and dignified life for every citizen. In co-operation with the southern part of the Yemeni homeland, my country is making efforts to achieve the unity of Yemen, through the creation of economic bodies and a democratic atmosphere propitious to such unity. That was one of the objectives of the 26 September revolution in my country. From 2 to 4 October this year, the Presidents of the two Yemens met at San'a and reaffirmed the determination of the two parts of the country to spare no effort to put into effect the Cairo agreement of 28 October 1972, the Tripoli communiqué of November 1972 and the Kuwait communiqué of 30 March 1979 concerning the methods to achieve the peaceful unity of Yemen on sound democratic bases. We seek to intensify our common efforts to achieve economic integration, to ensure co-ordination and the harmonization of our development plans, and to encourage Arab and foreign investment, in conformity with our development plans, which are in the interests of Yemen and are designed to increase the well-being of our people.
72.	I would stress here that the joint commission set up in accordance with the Cairo agreement and the Tripoli communiqué is continuing its intensive efforts and is making considerable progress towards the achievement of our noble national objective and the establishment of conditions that can lead to the unity of the two Yemens: an aspiration of the masses of Yemeni people in the two sections of the country.
73.	In the Yemen Arab Republic, our political leadership is convinced that our brothers and friends throughout the world will co-operate with us to ensure the success of the efforts being made by the Yemeni people and their national leaders to achieve this desired unity, which will serve as an element of stability and peace in the region and thereby contribute to the struggle of the Arab nation for its unity and for the recovery of all the occupied territories in Palestine and in other Arab countries now under the control of zionism and settler- colonialism.
74.	The Yemen Arab Republic is devoting all its attention to the improvement of its economy and the living conditions of the people, but at the same time it recognizes that it has responsibilities in regard to the questions before the international community. For we have faith in the Charter and we hope to see the role and effectiveness of the United Nations strengthened so that all the problems may be solved and the cause of all the peoples may triumph, and so that those peoples may be enabled to exercise their rights to self-determination and national independence.
